Exhibit 10.20
     This amendment to the Mineral lease agreement is made and entered into as
of the 30th day of April, 2008, by and between the Lewis Family Trust (the
“Lessor”), and Ready Mix, Inc., a Nevada Corporation (the “Lessee”).
     Except as noted below the original Mineral Lease Agreement entered into on
the 1st day of January 1999, shall remain unchanged.
ARTICLE 1.2 Term of Lease. The term of this lease shall be for ten years,
commencing on January 1, 2009 (the “Effective Date”), and terminating on
January 1, 2019, subject to the option to extend set forth in Section 11.1, and
also subject to earlier termination, as set forth in Section 1.3 and
Section 12.2.
IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease Agreement as of
the day and year first above written.

          LESSOR:  THE LEWIS FAMILY TRUST
      By:   /s/ Patricia Lewis, Trustee         Patricia Lewis, Trustee        
    LESSEE:  READY MIX, INC.,
A Nevada Corporation
      By:   /s/ Robert Morris         Robert Morris, President             

1